MORTON, District Judge.
Inasmuch as the bankrupt failed to obtain his discharge on his previous voluntary petition, the debts scheduled in that proceeding will not be affected by any discharge granted in this proceeding, if the creditors interested appear and assert their rights. Under such circumstances, the discharge would be restricted to debts incurred since the filing of the former petition and would expressly .exclude debts scheduled in or covered by the former petition. As to such debts the pendency of the present petition affords no reason for any stay of action in the state courts, and, if pleaded for that purpose, the plea could be met, I should suppose, by a replication setting up the complete facts.
As the bankrupt may be entitled to a discharge from some of the debts now scheduled, he ought not to be prevented from applying for one; and the present petition must therefore be denied.